Citation Nr: 1100692	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  10-25 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife, and B.W.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In December 2010, the Veteran and his wife testified at a video 
conference hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims file.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss has been linked by competent evidence to 
the Veteran's noise exposure in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for 
service connection for bilateral hearing loss, the Board finds 
that no discussion of VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).

The determination as to whether the requirements for entitlement 
to service connection have been met is based on an analysis of 
all of the evidence of record and the evaluation of its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a) (2010).  When there is an approximate balance of 
positive and negative evidence regarding a material issue, the 
benefit of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2010).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


The Veteran contends that he has bilateral hearing loss and nerve 
damage to his ears related to noise exposure in service.  
Specifically, the Veteran has alleged that he was exposed to 
combat noise in service from artillery shells, mortars, machine 
gun fire, and bombs.  His DD Form 214 shows that he received a 
Combat Infantryman Badge as well as a Bronze Star Medal for 
combat achievements.  Therefore, the Board notes the potential 
applicability of 38 U.S.C.A. § 1154(b).  That statute states that 
for any veteran who has engaged in combat with the enemy in 
active service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service connection 
if the evidence is consistent with the circumstances, conditions, 
or hardships of such service, even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) 
(West 2002).

The Board notes that, with the exception of two daily sick 
reports dated in April 1945 and June 1945, it has been shown that 
the Veteran's service treatment records are fire-related and 
therefore unavailable.  A November 2009 memorandum documents a 
formal finding of unavailability of his service treatment records 
and notes that all efforts to obtain such records have been 
exhausted and that further attempts would be futile.  The Board 
is mindful that, in a case such as this, VA has a heightened 
obligation to assist the Veteran in the development of his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The available daily sick 
reports are negative for any complaints, findings, or treatment 
of bilateral hearing loss.

The record reflects that, following the Veteran's discharge from 
service, he worked as a civilian carpenter for 50 years.  In June 
2009 statements, he asserted that he was not exposed to any 
extreme post-service occupational noise, nor was he exposed to 
any excessive post-service recreational noise when occasionally 
hunting.

VA treatment records dating from April 1999 through June 2009 
document the Veteran's complaints of bilateral hearing loss, with 
an initial impression rendered in April 1999 that the Veteran was 
"hard of hearing."  In September 2001 and March 2009, VA 
audiometric testing revealed bilateral sensorineural hearing 
loss, with a significant history of military noise exposure also 
noted in March 2009.

The Veteran underwent a VA audiological examination in October 
2009.  On that occasion, it was noted that he had significant 
military related noise exposure due to combat throughout the 
Pacific, including artillery, mortars, and machine guns, and he 
denied availability and use of hearing protection.  With regard 
to his 50-year occupational history in the field of carpentry, 
the Veteran described a mild to moderate amount of noise with his 
position.  He also noted recreational noise exposure due to 
infrequent hunting with the use of a .22 caliber rifle.  
Audiometric testing revealed bilateral sensorineural hearing 
loss.  The examiner noted that the Veteran's service treatment 
records were not available for review, but acknowledged that the 
Veteran had received a Combat Infantryman Badge.  The examiner 
went on to note that initial documentation of the Veteran's 
hearing loss had occurred in 2001 through VA, and further noted 
that the Veteran had 50 years of occupational noise exposure in 
the trade of carpentry as well as age-related factors.  The 
examiner concluded that, while the Veteran likely endured 
significant noise exposure during his military service, evidence 
was not available to link his bilateral hearing loss directly 
with military service.  Likewise, the examiner opined that the 
condition of hearing loss is less likely as not the result of 
combat noise exposure.

In a February 2010 letter to his state delegate, the Veteran 
described his military noise exposure and asserted that he had 
incurred hearing loss in service.  He also asserted that his 
hearing loss had always had an impact on his life.

The Veteran underwent a private audiological examination in March 
2010.  On that occasion, audiometric testing revealed bilateral 
sensorineural hearing loss.  The examiner opined that, based on 
the Veteran's reported history of noise exposure while serving in 
combat infantry (artillery, bomb explosions, grenades, etc.), as 
well as the degree and configuration of his audiogram, it is at 
least as likely as not that his hearing impairment is related to 
military service.

At his December 2010 hearing, the Veteran testified that his 
loudest noise exposure occurred when he was in the service, and 
he affirmed that any noise he had been exposed to thereafter as a 
carpenter was not tremendously loud.  He also stated that he used 
cotton ear protection when using a power tool as a carpenter, 
then further noted that he did not use power tools a lot in that 
capacity.  The Veteran's wife testified that the Veteran had had 
his hearing tested through VA approximately 15 years ago and that 
hearing loss was noted on that occasion.  The Veteran also 
confirmed that during his March 2010 private examination, he 
discussed his military noise exposure and civilian noise exposure 
with the private examiner.  The Veteran also affirmed that he has 
had hearing loss ever since he was in the service.

The Board reiterates that VA has a heightened obligation to 
assist the Veteran in the development of his claim due to his 
service treatment records being fire-related.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992).  The Board finds the Veteran's testimony 
and statements regarding his military noise exposure to be 
consistent with his combat service and to be credible.  
Furthermore, the March 2010 private examiner cited the Veteran's 
combat noise exposure and current audiogram findings when opining 
that it is at least as likely as not that the Veteran's hearing 
impairment is related to military service.  Therefore, given the 
evidence outlined above, and after resolving all doubt in the 
Veteran's favor, the Board finds that service connection for 
bilateral hearing loss is warranted.

The Board acknowledges that the October 2009 VA examiner opined 
that the Veteran's hearing loss is less likely as not the result 
of combat noise exposure.  However, under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).  The mandate to accord the benefit of the doubt is 
triggered when the evidence has reached a stage of equipoise.  In 
this matter, the Board is of the opinion that this point has been 
attained.  As such, the Board concludes that service connection 
for bilateral hearing loss is warranted.




ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


